Citation Nr: 0517742	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  98-08 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to April 
1965.  He died in April 2005.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the Newark, 
New Jersey Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for chronic obstructive 
pulmonary disease.  In December 2003, the Board remanded the 
case for further development of relevant evidence.  When the 
veteran died, his appeal to the Board was still pending.


FINDINGS OF FACT

1.  The veteran appealed to the Board for service connection 
for chronic obstructive pulmonary disease.

2.  In June 2005, prior to a decision on the appeal, the 
Board was notified that the veteran died on April[redacted], 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claim.  
38 U.S.C.A. §§ 7104, 7108 (West 2002); 38 C.F.R. § 20.1302 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran appealed for service connection for chronic 
obstructive pulmonary disease.  Unfortunately, the veteran 
died during the pendency of the appeal.

The United States Court of Appeals for Veterans Claims and 
the United States Court of Appeals for the Federal Circuit 
both have indicated that, as a matter of law, claims for 
veterans' benefits do not survive the death of the claimant.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the veteran, and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§§ 7104(a), 7108; 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.




	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


